Note: Portions of this Exhibit are the subject of a Confidential Treatment
Request by the Registrant to the Securities and Exchange Commission (the
“Commission”). Such portions have been redacted and marked with “[***]” in place
of the redacted language. The redacted information has been filed separately
with the Commission.

Exhibit 10.6

September 15, 2008

Portside Growth & Opportunity Fund

c/o Mazzoni e Associati

Via Manzoni 12

20121 Milano

Attention: Avv. Prof. Alberto Mazzoni

Avv. Matteo Bazzani

Dear Sirs:

WHEREAS

 

A. The undersigned Nanogen Advanced Diagnostics S.r.l., a company with limited
liability (società a responsabilità limitata), incorporated under the laws of
Italy, having registered share capital of Euros 50.000,00 and share capital
subscribed and paid in of Euros 50.000,00, registered in the Companies Registry
at n. 05239350969, Italian tax payer code n. 05239350969, with registered
offices in 20090 Trezzano sul Naviglio (MI), Via C. Colombo 49, Italy
(hereinafter “Pledgor” or “NAD”) is a wholly owned subsidiary of Nanogen Inc., a
Delaware corporation, with registered offices located at 10398 Pacific Center
Court, San Diego, California 92121 (hereinafter “Nanogen” or “Debtor”);

 

B. By pledge agreement executed on September 15, 2008 and attached hereto as
Annex A, Nanogen has granted a first priority pledge over the quota representing
100% of the shareholding in NAD (hereinafter the “First Italian Pledge over
Quota”) as security for the obligations undertaken by it (i.e., Nanogen)
pursuant to the Notes, the Purchase Agreement and certain other Transaction
Documents (the Notes, the Purchase Agreement and such other Transaction
Documents all as identified and defined in the First Italian Pledge over Quota);

 

C. By resolution dated September 11, 2008 and attached hereto as Annex B, the
shareholders’ meeting of NAD has unanimously authorized and approved the
granting by NAD to the benefit of the Secured Parties (as defined in the First
Italian Pledge over Quota) of a security interest in the nature of a pledge over
the sums credited to and the balance at any time existing in the bank account
no. [***] as better identified in Annex C (the “Account”) and as held by NAD at
the Account Bank (as defined below) (such security interest hereinafter the
“Second Banking Pledge”, as better identified in Article 2 hereof);

 

D. The Secured Parties have appointed you, Portside Growth & Opportunity Fund, a
company organized under the laws of the Cayman Islands,, (hereinafter the
“Collateral Agent”) as their agent for accepting and managing the Second Banking
Pledge as security for the Guaranteed Claims (as defined in the First Italian
Pledge over Quota) in accordance with the provisions hereinafter set forth;

 

*** CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION.



--------------------------------------------------------------------------------

NOW, THEREFORE, it is agreed and stipulated as follows:

 

1. RECITALS AND DEFINITIONS

 

1.1 The preceding Recitals and the Annexes A, B, C, D, E and F attached hereto
constitute a substantial and essential part of this letter and of this
agreement.

 

1.2 Should the context so require, the terms defined in the singular shall have
the same significance when used in the plural, and vice-versa.

 

1.3 The headings of the articles were inserted solely to facilitate consultation
and are not to be understood as having the effect of provisions and must not be
taken into consideration for purposes of interpreting the provisions hereof.

 

1.4 Unless the context requires differently, any reference in this agreement to:

 

  (a) an Article, Paragraph or Annex shall be understood as a reference to an
article, paragraph or annex to or of this agreement;

 

  (b) a law or regulation or regulatory provision shall be understood as a
reference to said law or regulation or regulatory provision as may have been
subsequently amended or supplemented;

 

  (c) a party or another person shall be understood as a reference to said party
or said person and to their respective successors or assignees;

 

  (d) a contract, act or document shall be understood as a reference to said
contract, act or document with all modifications made or to be made thereto from
time to time.

 

1.5 In this agreement:

“Account Bank” means Banca Popolare di Bergamo S.p.A., with registered office in
Bergamo (Italy), cap. 24100, Piazza Vittorio Veneto, 8 – Agenzia “Via Foppa”,
Via Foppa, 26, Milano.

“Account” indicates the Account referred to in Recital C above and better
identified in Annex C.

“Business Day” indicates any day other than a Saturday, a Sunday or a day on
which banking institutions in The City of New York or in Italy are authorized or
obligated by law, or executive order or governmental decree to be closed.

“Civil Code” indicates the Italian civil code, the text of which was approved by
Royal Decree 16 March 1942, n. 262, as subsequently amended and supplemented.

 

2



--------------------------------------------------------------------------------

“Code of Civil Procedure” indicates the Italian code of civil procedure, the
text of which was approved by Royal Decree 28 October 1940, n. 1443, as
subsequently amended and supplemented.

“Second Banking Pledge” has the meaning given to such term in Article 2 (Pledge
over the Balance on the Account).

The defined terms “Event of Default”, “Guaranteed Claims”, “Notes”, “Period of
Effectiveness”, “Secured Parties” and “Transaction Documents” as used herein
shall have the same meaning as in the First Italian Pledge over Quota.

 

2. PLEDGE OVER THE BALANCE ON THE ACCOUNT

 

2.1 The Pledgor hereby irrevocably creates, jointly and on a pro indiviso basis
in favour of the Collateral Agent, as security for the Guaranteed Claims, a
pledge (the “Second Banking Pledge”) over:

 

  (i) subject to Article 8 hereof, all sums credited to the Account from time to
time, including any payments made into the Account by third parties in the
future;

 

  (ii) the credit for repayment of the balance, existing at any time, of the
Account.

 

3. GUARANTEED CLAIMS

 

3.1 The Second Banking Pledge secures - without previous recourse by the
Collateral Agent against any issuer of another personal guaranty or collateral
security - the Guaranteed Claims both collectively and individually.

 

3.2 Without prejudice to any provisions set forth in this agreement regarding
the enforcement of the Second Banking Pledge, it is expressly agreed that the
Second Banking Pledge may be enforced in relation to the whole or any part of
the pledged Account, in order to obtain the performance of each of the
Guaranteed Claims at its respective due date, at the discretion of the
Collateral Agent.

 

4. PLEDGE REMAINING EFFECTIVE

 

4.1

As an explicit exception to Article 1200 of the Civil Code and subject to the
principles set out in article 1956 of the Civil Code, the Second Banking Pledge
shall remain valid in its entirety, notwithstanding any repayment or partial
performance of the Guaranteed Claims, until the expiration of the Period of
Effectiveness. In the event we have not received a security claim

 

3



--------------------------------------------------------------------------------

 

from you regarding the Account by the end of the Period of Effectiveness, this
Second Banking Pledge shall be deemed for all purposes terminated and without
further force and effect. As a consequence thereof, all the rights relating to
the Account shall return to the Pledgor, and, at the request of the latter, the
Collateral Agent shall sign a deed of consent to the discharge of the Second
Banking Pledge, including its consent to the Second Banking Pledge discharge
being notified to the Account Bank.

 

4.2 If the Second Banking Pledge is considered for any reason discharged prior
to the expiration of the Period of Effectiveness, it shall be renewed by the
Pledgor in the event that each or any payment or satisfaction, by or on behalf
of the Pledgor, or any other means of discharging the Guaranteed Claims, has
been revoked by a competent bankruptcy court pursuant to an action of fraudulent
conveyance.

 

4.3 The Second Banking Pledge is absolute and it is in addition to any other
personal guaranty or collateral security from which the Collateral Agent is, at
present or in the future, benefiting or come to benefit in relation to all or
any one of the Guaranteed Claims.

 

5. PERFECTION AND CONFIRMATION OF THE PLEDGE OVER THE ACCOUNT

 

5.1 The Pledgor undertakes to deliver to the Collateral Agent, within 12
(twelve) Business Days from the date hereof, (i) copy of a Pledgor’s quarterly
statement substantially in the form set out in Annex E, Part I and (ii) a deed
of acknowledgement and acceptance by the Account Bank, in the form set out in
Annex E, Part II, or in a form substantially equivalent thereto, duly signed and
bearing a certified date pursuant to Article 2704 of the Civil Code (data
certa).

 

5.2 The obligations set out in the above Paragraph 5.1 may be replaced by
serving a Pledgor’s quarterly statement substantially in the form set out in
Annex E, Part I to the Account Bank, through a bailiff of the Court (Ufficiale
Giudiziario), within 10 (ten) Business Days from the date hereof. In such latter
case, the Pledgor undertakes to deliver to the Collateral Agent evidence of such
service in the form of the bailiff’s record of delivery (relata di notifica).

 

5.3 Subsequently, in order to ensure that the Second Banking Pledge over the
Account created hereunder, in relation to (i) all sums credited to the Account
from time to time, including any payments made in the future by third parties or
by order of the Pledgor, and to (ii) the credit for repayment of the balance
existing, at any time, on the Account, meets the requirements of Articles 2787
and 2800 of the Civil Code, with respect to the Account, commencing on
October 1, 2008 on or before the tenth Business Day of each third month, the
Pledgor shall deliver to the Collateral Agent (i) copy of a Pledgor’s quarterly
statement substantially in the form set out in Annex F, Part I and (ii) an
Account Bank’s deed of acknowledgement and confirmation, duly signed and bearing
a certified date (data certa) pursuant to Article 2704 of the Civil Code and for
the purposes of Articles 2787 and 2800 of the Civil Code, in the form set out in
Annex F, Part II hereto.

 

4



--------------------------------------------------------------------------------

5.4 As an alternative to the procedures set out in Paragraph 5.3 above, and with
the same frequency, the Pledgor may countersign the notice issued by the Account
Bank in the form set out in Annex F, Part II, and deliver the original of such
countersigned notice to the Collateral Agent, bearing a certified date (data
certa) for the purposes of Article 2787 and 2800 of the Civil Code.

 

5.5 Without prejudice to the provisions of Article 12 hereof, the Collateral
Agent is however authorised, and is hereby irrevocably granted powers by the
Pledgor to carry out any and all other actions as may be required from time to
time in order to obtain a quarterly statement of the balance on the Account and
to confirm that, pursuant to this agreement, all sums deposited on the Account
and the Pledgor’s credit for repayment of the balance thereon are pledged to the
benefit of the Collateral Agent as security for the Guaranteed Claims.

 

6. PLEDGOR’S REPRESENTATIONS AND WARRANTIES

 

6.1 The Pledgor represents and warrants the following to the Collateral Agent:

 

  6.1.1  the Pledgor has duly complied with such rules of Italian law as are
applicable to an Italian S.r.l. with a sole quotaholder; the signing and
execution of this agreement fall within the scope of its corporate object and
all such corporate or other decisions as are required so that:

(a) the Pledgor is legally entitled to sign this agreement, exercise the rights
and perform all the obligations that derive therefrom;

(b) the obligations assumed by the Pledgor under this agreement are valid and
binding; and

(c) the security rights under this agreement are validly established on the
Account to which they refer,

have been duly and validly adopted, and have not been and will not be revoked.

 

  6.1.2  as of this day the Pledgor is not subject (nor is it threatened to be
subject) to any liquidation proceeding, pre-bankruptcy settlement,
administrative procedure that may (i) prevent the Pledgor from the regular
pursuit of its corporate object or from the business activities, as currently
carried out by the Pledgor itself (ii) establish or involve any restriction of
the rights of the Pledgor’s creditors or (iii) prevent or render unenforceable
the signing of this agreement and the establishment and perfection of the
collateral envisaged herein.

 

6.2 The Pledgor further represents and warrants the following to the Collateral
Agent:

 

  6.2.1  the Pledgor is the sole legitimate and exclusive owner of the Account,
and has full and valid title thereto; the Account are free from any encumbrance,
collateral, or any other lien or right of third parties, save only for the
collateral security created hereby and hereunder, and securities or liens as may
be created or granted directly and exclusively by operation of law; the Account
are not subject to distraints or attachments or other restrictive measure;

 

5



--------------------------------------------------------------------------------

  6.2.2  following completion of the formalities described at Article 5
(Perfection and Confirmation of the Pledge over the Account), the Second Banking
Pledge shall constitute a valid security and no third-party right or claim shall
have priority over it, except as may be required by mandatory rules applicable
to bankruptcy or insolvency proceedings or otherwise protecting unsecured
creditors’ rights; and

 

  6.2.3  insofar as the Pledgor is aware, no legal actions or administrative,
judicial, arbitration proceedings, including proceedings of an interim nature,
involving the Account are under way, nor have been threatened before any Italian
or foreign judicial authority, or boards of arbitration.

 

  6.3.1

 

7. PLEDGOR’S UNDERTAKINGS

 

7.1 The Pledgor shall:

 

  7.1.1  refrain from howsoever disposing of the Account and from signing any
agreement or giving its consent to any act that involves a waiver, compromise or
settlement, restriction or limitation in relation to the Account;

 

  7.1.2  refrain from engaging in such active or omissive behaviours as may
directly or indirectly prejudice the validity of the Second Banking Pledge or
the rights and interests of the Collateral Agent as holder of the security
rights deriving from the Second Banking Pledge; at its own expense carry out
whatever action may be from time to time necessary or appropriate in order to
protect the Account against third-party claims;

 

  7.1.3  keep adequate documentation in relation to the Account and the
transactions thereon and allow the Collateral Agent to request and examine
copies and extracts of such documentation at any time, upon prior written
notice;

 

  7.1.4  refrain from consenting to the creation of any third-party privilege or
right, right of security or of any other nature, relating to the Account, with
the exception of those rights and privileges arising directly and exclusively by
operation of law;

 

  7.1.5  cooperate with the Collateral Agent in order to protect the Collateral
Agent’s rights in relation to the Account and the available balance thereon
against third-party claims;

 

6



--------------------------------------------------------------------------------

  7.1.6  from time to time and at any time, stipulate and execute all such
further documents and acts and undertake all such further actions deriving from
said documents and acts as may be necessary or which the Collateral Agent may
reasonably request, in order to: (i) ensure and maintain the effectiveness of
the Second Banking Pledge and (ii) allow the Collateral Agent full and free
exercise of all such rights as are granted to it hereunder, and protect said
rights from claims brought by third parties;

 

  7.1.7  promptly notify the Collateral Agent (by sending a copy at its own
expense) of any notification or communication received in relation to the
Account that may prejudice or in any way negatively impact the rights and
interests of the Collateral Agent as beneficiary of the Second Banking Pledge
established pursuant to this agreement, including, by way of example, any
notification or communication in relation to any attachments or distraints or
claims by third parties in relation to the Account, and immediately notify the
Collateral Agent of the start of any enforcement procedure involving the Account
which may come to its attention.

 

8. PAYMENTS TO AND DRAWINGS FROM THE ACCOUNT

 

8.1 Unless otherwise authorized by the Collateral Agent - whose authorization
shall not be unreasonably withheld - the Pledgor shall procure that all the
account receivables (governmental and non-governmental) deriving from the
existing contracts indicated in Annex D and from other contracts with
governmental and non-governmental customers will be paid into the Account.

 

8.2 The Pledgor may use the amounts existing on the Account to make payments in
the ordinary course of business or to make ordinary or extraordinary payments,
that the Pledgor is required to make, including any payment to Nanogen, and
provided that the credit balance remaining on the Account thereafter shall not
be less than Euros 25.000,00.

 

8.3 The Account Bank shall refrain from carrying out transactions on the Account
unless they are in accordance with the provisions of Article 8.2 hereinabove.

 

8.4 The amounts withdrawn from the Account shall be deemed to have been released
from the security created pursuant to this letter. It is understood that the
Second Banking Pledge shall remain fully valid in relation to sums not withdrawn
and to the credit balance remaining on the Account.

 

8.5 To the extent permitted under Article 8.2, the Pledgor shall have the right
to withdraw any sum deposited on the Account until the occurrence of an Event of
Default which has not been waived by the Collateral Agent. The Collateral Agent
shall give notice of the occurrence of such Event of Default to the Account Bank
and as a consequence thereof the Account Bank shall refuse to carry out any
order received from the Pledgor, and shall act solely in accordance with
instructions received jointly from the Collateral Agent and the Pledgor,
disregarding any instruction to the contrary, objection or challenge by the
Pledgor.

 

7



--------------------------------------------------------------------------------

8.6 In the event that a continuing Event of Default ceases, is remedied or
waived, the Pledgor’s right to use the Account in accordance with Article 8.2
above shall be returned to the Pledgor.

 

9. ASSIGNMENTS, TRANSFERS AND MODIFICATIONS

 

9.1 The Pledgor confirms and accepts that the Second Banking Pledge can be
transferred in whole or in part, without any further expression of consent by
the Pledgor being required, as a legal consequence of any full or partial
assignment or transfer or endorsement of any Note. Any such assignment, transfer
or endorsement of any Note shall be made in accordance with the provisions
governing such Notes whether as a result of the insertion of such rules in the
Note itself or by way of incorporation by reference of rules set forth in the
Transaction Documents.

 

9.2 Without prejudice to the accessory and automatic nature of the transfers
according to the provisions of the preceding Paragraph, the Pledgor hereby
accepts that the Collateral Agent may at any time obtain from the Pledgor that
the assignment and/or transfer and/or endorsement of the Notes, and of the
consequent transfer of this Second Banking Pledge relating to it, be notified to
the Account Bank pursuant to Article 5 (Perfection and Confirmation of the
Pledge over Account), subject to prior execution of a deed of acknowledgment and
confirmation.

 

9.3 Without prejudice to the preceding Paragraphs, the Pledgor confirms and
accepts that the Second Banking Pledge shall remain in full force and effect and
shall remain binding for the Pledgor, his successors, transferees or assignees
even after modification of all or part of the Guaranteed Claims agreed upon by
and between the parties (including, merely by way of example, postponement of
the deadlines for payment of the sums owed to the Collateral Agent) and, for
such purpose, the Pledgor hereby expressly undertakes to preserve the Second
Banking Pledge in the event of modification of all or part of the Guaranteed
Claims, also pursuant to and for purposes of Article 1232 of the Civil Code.

 

9.4 The Pledgor undertakes to confirm in writing, if so requested by the
Collateral Agent, at the same time as or prior to any modification of all or
part of the Guaranteed Claims, its own consent as per the preceding Paragraph in
relation to any modification of the Guaranteed Claims.

 

9.5 Upon modification of all or part of the Guaranteed Claims, the Pledgor
shall, as requested by the Collateral Agent:

 

  9.5.1  sign a confirmationin order to ensure the validity and effectiveness of
the Second Banking Pledge with reference to the modifications thus caused in the
Guaranteed Claims; and

 

8



--------------------------------------------------------------------------------

  9.5.2  serve notice on the Account Bank pursuant to Clause 5 (Perfection and
Confirmation of the Pledge over Account).

 

9.6 The costs, including those of a fiscal nature, deriving from the
undertakings set forth in this Article shall be borne by the Pledgor.

 

10. ENFORCEMENT OF THE PLEDGE

 

10.1 If and when an Event of Default occurs, the Collateral Agent shall be
entitled to enforce the Second Banking Pledge in any manner permitted by and in
accordance with the procedures specified under the Civil Code and the Code of
Civil Procedure.

 

10.2 Without limiting the generality of the preceding Paragraph the Collateral
Agent shall be entitled at any time after giving notice as required by law to
file a petition with the competent Court, in order to obtain the assignment of
the Account or part thereof to the Collateral Agent itself in payment, pursuant
to art. 2804 of the Civil Code or to be recognized the right to hold any sum
received and allocate it to the satisfaction of the Guaranteed Claims.

 

10.3 The Pledgor accepts that, for the purposes of enforcing the security
created over the Account and the credit balance thereon at the occurrence of an
Event of Default, the Collateral Agent shall be entitled to instruct the Account
Bank to apply the credit balance standing on the Account on behalf and for the
benefit of the Collateral Agent until the Guaranteed Claims have been satisfied
in full. The Account Bank is consequently entitled to apply such sums in
accordance with the instructions of the Collateral Agent, including instructions
to transfer such sums to a Collateral Agent’s bank account.

 

10.4 All proceeds received by the Collateral Agent in relation to enforcement of
the Second Banking Pledge shall be attributed as follows:

 

  10.4.1  first, with equal priority, to payment of the costs and expenses
(including attorneys’ fees, legal costs, taxes and other costs) incurred by the
Collateral Agent relating to (i) administration of the Second Banking Pledge;
(ii) the keeping, custody, use, management, sale, collection or other action on
the Account or any part thereof; (iii) the enforcement of any right of the
Collateral Agent pursuant to this agreement; and (iv) the infringement by the
Pledgor of any provision herein;

 

  10.4.2  second, to payment of the Guaranteed Claims pursuant to this
agreement.

 

10.5 Any surplus proceeds shall go to the benefit of the Pledgor or its
successors or assignees, and of anyone else duly authorised to receive same.

 

10.6 The costs deriving from the undertakings described in this Article shall be
borne by the Pledgor.

 

9



--------------------------------------------------------------------------------

11. ELECTION OF DOMICILE AND NOTIFICATIONS

 

11.1 For the purposes of this agreement and the exercise of the security rights
established herein, the Pledgor elects domicile at the address indicated in the
following Paragraph. Any notification relating to this agreement and to the
collateral security rights established by virtue hereof may be sent to said
domicile elected by the Pledgor, including the service of any judicial act
related to this agreement and the collateral security rights established herein.

 

11.2 Any notice, communication or document to be sent to any of the parties to
this agreement shall be made in writing, unless otherwise established, and shall
reach the interested party by letter or fax at the address indicated below and
at any other address subsequently communicated in writing by any of the parties
to the other.

If to the Pledgor:

Nanogen Advanced Diagnostics S.r.l.

Via Cristoforo Colombo, 49

20090 Trezzano sul Naviglio (MI)

Mr. Fabrizio Gatti

Tel: +39 0248403542

Fax: +39 024455482

Email: fgatti@nanogenad.com

If to the Collateral Agent:

Portside Growth & Opportunity Fund

c/o Ramius LLC

599 Lexington Avenue, 20th Floor

New York, NY 10022

Attention: Jeffrey Smith

Owen Littman

Facsimile: (212) 201-4802

(212) 845-7995

 

12. MISCELLANEOUS

 

12.1 Without prejudice to any other provision herein, the Pledgor hereby
authorizes the Collateral Agent, also in the interest of the Collateral Agent
itself, to carry out any and all other actions as may be required in order to
perfect the Second Banking Pledge over the Account and confirm the creation
thereof, without any further cooperation of the Pledgor being required.

 

12.2 The Pledgor agrees that the Collateral Agent shall not be liable for any
damages caused to the Pledgor as a result of the exercise, attempted exercise,
or failed exercise of any of the rights, actions, powers, remedies or
authorities to which they are entitled under this agreement and the Second
Banking Pledge, except for the case of fault or gross negligence of the
Collateral Agent.

 

10



--------------------------------------------------------------------------------

12.3 Any modification or amendment of the provisions of this letter or of the
Second Banking Pledge, or any waiver of the rights established therein, shall
produce no effect unless said change or waiver results from an agreement signed
by the Pledgor and by the Collateral Agent.

 

12.4 The delayed or failed exercise by the Collateral Agent of any right under
this letter shall not be deemed to constitute a waiver hereof, nor shall a
single or partial exercise preclude a later one, nor shall it preclude the
exercise of any other right. The rights and remedies established in this
agreement to the benefit of the Collateral Agent may be combined and cumulated
and shall be added to any other right or remedy to which the Collateral Agent
may be entitled by law or by virtue of another deed or agreement. The rights of
the Collateral Agent under this agreement are not conditional nor dependent upon
the attempt by the Collateral Agent to exercise them.

 

12.5 The Second Banking Pledge shall maintain its full force and effect
independently of any other collateral security or personal guarantee issued or
granted to the benefit of the Collateral Agent by third parties or by the
Pledgor in relation to the Guaranteed Claims.

 

12.6 Conflict with the provisions of law and the invalidity or unenforceability
of any of the provisions contained herein pursuant to the laws of any country
shall have no effect:

 

  (a) on the validity and enforceability of said provision with respect to the
provision of law of another country; or

 

  (b) on the validity and enforceability of any other provision of this letter.

 

13. APPLICABLE LAW AND COMPETENT COURT

 

13.1 This agreement and the Second Banking Pledge shall be governed by Italian
law.

 

13.2 Except in cases of mandatory jurisdiction established by law, the Court of
Milan shall be exclusively competent to hear any dispute arising from or in
connection with this agreement and the Second Banking Pledge.

 

13.3 As an exception to the provisions of Article 13.2, the right of the
Collateral Agent to address any other competent court pursuant to current
provisions of law shall remain in any event unprejudiced.

 

14. TAXES AND COSTS

The taxes and costs deriving from, or connected with, this agreement, the
consequent formalities and the future cancellations shall be borne by the
Pledgor.

*** ***

 

11



--------------------------------------------------------------------------------

If you agree with the term and condition indicated above and in the Annexes
attached hereto, please write a separated letter coping in its entirety this
letter in sign of acceptance.

 

Very truly yours, Nanogen Advanced Diagnostics S.r.l.    As Pledgor Represented
By: Mr. Fabrizio Gatti In its capacity as: Legal Representative

 

12